—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered April 30, 1998, convicting him of assault in the second degree and aggravated harassment in the second degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The branch of the defendant’s omnibus motion which was to suppress testimony of the separate showup identifications of him by the complainant and another was properly denied. Pretrial showup identification procedures are permissible where the suspects are found at or near the crime scene and can be viewed by the witness immediately (see, People v Riley, 70 *555NY2d 523; People v Duuvon, 77 NY2d 541; People v Matthews, 257 AD2d 635), or where exigent circumstances require it (see, People v Rivera, 22 NY2d 453, cert denied 395 US 964). At bar, the showup procedures were conducted in close temporal and geographic proximity to the scene of the crime (see, People v Williams, 254 AD2d 379).
The sentence imposed upon the defendant was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J. P., Friedmann, Krausman and Feuerstein, JJ., concur.